Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Claims
2.	Any objection or rejection of record in the previous Office Action, mailed June 26, 2020, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments. 
Currently, claims 1-4 and 7-22 are pending in the instant application.  All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  The following rejections are either newly applied, as necessitated by amendment, or are reiterated.  They constitute the complete set being presently applied to the instant Application.  Response to Applicant's arguments follow.  This action is FINAL. 
Claims 1-4, 7-12 and 17-22 are under examination.
Claims 5-6 are cancelled.
Claims 13-16 are withdrawn because they are directed to non-elected group. 
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
4.	Any rejection not reiterated is hereby withdrawn in view of the amendments to the claims.



Priority
5.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 06/10/2016. It is noted, however, that applicant has not filed a certified English Translation copy of the JP2016-116367 application as required by 37 CFR 1.55. Effective filling date of this application is 03/15/2017, the filling date of PCT/JP2017/010523.
6.	Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claim Rejections - 35 USC § 101 
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claims 1-4, 7-12, and 18-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims do not include additional elements are sufficient to amount to significant more that the judicial exception because the additional elements were established, routine and conventional at the time of invention was made. 


Step 1
Independent claims 1 and 18 are analyzed. Claim 1 recites a method of predicting an effect of a treatment with a HER2 inhibitor or a microtubule inhibitor on a HER2-positive breast cancer. Claim 18 recites a method of selecting a treatment on a HER2-positive breast cancer. The claims are directed to a process, which is one of the statutory categories of invention (Step 1: Yes).
Step 2 A Prong 1
The next step is to analyze the claim as to whether it is directed to any judicial exception. Claim 1 sets forth predicting an effect of a treatment with a HER2 inhibitor or a microtubule inhibitor on a HER2-positive breast cancer via methylation level of an untranslated region of HSD17B4 gene in a breast cancer cell-containing sample from a human subject. Claim 18 sets forth selecting the treatment on a HER2-positive breast cancer via methylation level of HSD17B4 gene in a breast cancer cell-containing sample from a human subject. The limitations of the claims set forth a judicial exception because this type of correlation is a consequence of natural process, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo. Accordingly, the claims are directed to at least one exception.
Furthermore, claims 1 and 18 recite method steps of “predicting” and “selecting”, respectively, which could be performed in the human mind using mental process or critical thinking including observation, evaluation, judgement and opinion which are types of activities that have been found by the courts to represent abstract ideas (e.g. the mental comparison in ambry Genetics, or the diagnosing an abnormal condition by performing clinical tests and thinking about the result in Grams). This is a mental step. The Step 2A Prong One: Yes).
Step 2 A Prong 2
The subsequent step is to evaluate as to whether the claim as a whole integrates the judicial exception into a practical application. The claims do not recite additional elements that integrate the judicial exception into a practical application because there are no elements in addition to the judicial exceptions that apply or use the judicial exceptions. The only element in the claims 1 and 18 in addition to the “predicting” or “selecting” is “measuring” the a methylation level. The “measuring step” does not integrate the judicial exception because it is data gathering step that does not meaningfully limit the exception (Step 2A Prong Two: No). 
Step 2 B
The claims are evaluated as to whether any element, or combination of elements, is sufficient to ensure that the claim amounts to an inventive concept or significantly more than the recited judicial exception. Claims 1 and 18 recite a method step that measures a methylation level of a cytosine residue in one or more CpG sites present within a nucleotide sequences in an untranslated region of HSD17B4 gene in a breast cancer cell-containing sample taken from a human subject suffering from the HER2-positive breast cancer. However, this method step was well-understood, routine and conventional prior to the effective filing date as exemplified by the state of the art cited herein [see Fackler et al. Cancer Res; 71(19) October 1, 2011, 6195-6207; Fiegl et al. Cancer Res; 2006; 66 (1): 29-33; Lindqvist et al. Epigenetics; 2014; 9 (8):1149-1162]. For example, Fackler et Step 2B: No). Claims 1 and 18 are not directed to patent eligible subject matter.
Claim 7 recites that the method further comprises measuring the expression of estrogen receptor in the breast cancer cell-containing sample. However, this method step was well-understood, routine and conventional prior to the effective filing date as exemplified by the state of the art cited herein [see Fackler et al. Cancer Res; 71(19) October 1, 2011, 6195-6207; Fiegl et al. Cancer Res; 2006; 66 (1): 29-33]. 
Claim 2 further defines the sample. Claims 3-4 further define CpG sites. Claim 8-10 further define the treatment. Claims 19-22 further define untranslated region of HSD17B4. They do not add an additional element, because this essentially just further defines judicial exception and this does not meaningfully limit the judicial exception. 
Claims 11 recites measuring methylation level using at least one means from the group consisting of bisulfite primers, a nucleic acid probe, restriction enzyme, an anti-methylated cytosine antibody and a nanopore. Claims 12 recites performing the analyzing by a number of techniques including a bisulfite sequencing method, a bisulfite pyrosequencing method, a methylation specific PCR method and a CpG island microarray method. However, the materials used to measure methylation levels and the techniques of performing methylation level were well-understood, routine and conventional prior to the effective filing date as exemplified by the state of the art cited (Step 2B: No). 
Claims 2-4, 7-12 and 19-22 are not directed to patent eligible subject matter.

Response to Arguments
9.	The response traverses the rejection of claims 1-12 and 17-18 in the previous office action. The response asserts that “the claim requires an active step of measuring the methylation level of a specific region of HSD17B4 gene in a specific sample (breast cancer cell-containing sample) taken from a human subject suffering from the HER2-positive breast cancer”. The response also asserts that the claims are tailored to a specific method wherein a specific subject is undergoing a specific treatment (e.g. HER2 inhibitor or a microtubule inhibitor on a HER2-positive breast cancer) and a specific cells portions for analysis. The argument has been thoroughly reviewed but was not found persuasive because the recitations as “predicting” or “selecting” in the preamble and the method steps in claims 1 and 18, are directed to the mental steps. Thus, the recitations of specific subject and a specific treatment in the methods correspond to the mental steps. Regarding the active method step of “measuring”, this step was well-understood, routine and conventional prior to the effective filing date and the rejections have been modified to the amended claims. Furthermore, cited references in the rejection encompass measuring the recited specific region of HSD17B4 gene. The rejection is maintained from 
Claim Rejections - 35 USC § 112
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim Rejections - 35 USC § 112 (a) Written Description

11.	Claims 1-3, 7-12 and 17-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The full scope of independent claims 1, 17 and 18 are analyzed to determine as to what the claims as a whole cover. The claims set forth methods of predicting an effect of a treatment with a HER2 inhibitor or a microtubule inhibitor on a HER2-positive breast cancer via measuring a methylation level of a cytosine residue in one or more CpG sites present within a nucleotide sequence in an untranslated region of HSD17B4 
All claims are directed to a genus of methods that measure a methylation of level of a cytosine residue in one or more CpG sites present within a nucleotide sequence in an untranslated region of HSD17B4 gene in the sample. The level of measured methylation from CpG sites must be associated with the response to the treatment (i.e. HER2 inhibitor or a microtubule inhibitor) to be able to perform prediction of the effect of the drug on breast cancer and selection of the appropriate treatment. However, the application has not provided any predictable means for identifying which CpG positions of the whole genus of positions encompassed within the claims are predictive of response to breast cancer therapy. 
The claims encompass measuring a methylation of level of a cytosine residue in one or more of any possible CpG sites on untranslated region of HSD17B4 in the breast cancer cells. The positions of limited CpG sites# 1-5 on a nucleotide sequence of HSD17B4 are described to practice the claimed invention. The specification discloses two nucleotide sequences (i.e. SEQ ID NO: 1 and SEQ ID NO: 2) of HSD17B4 and every CpG site that is within the two sequences. 

The specification teaches methods of performing clinical trials in breast cancer patients and administering weekly paclitaxel and trastuzumab to the patients enrolled in this neoadjuvant clinical trial (p. 23-24 examples para 56). The specification further teaches correlation between methylation levels at CpG sites in relation to pathological complete response (pCR) group and non-pCR group of patients who received weekly paclitaxel and trastuzumab (p 29 Table 3, Figure 2). The specification also teaches that methylation level at CpG site # 1 and average methylation level for CpG site #1-5 in relation to pCR were 67.2% (p=0.001) and 53.8% (p=0.008), respectively (p 29 Table 3, Figure 2). The specification discloses that trastuzuma is an HER2 inhibitor (p 8 para 14) and paclitaxel is a microtuble inhibitor (p 8 para 15). The specification provides data related to one or five CpG sites on the sequence in the tissue samples taken from primary tumor in breast cancer patients. The specification provides the data related to paclitaxel and trastuzumab combined therapy for HER2-positive breast cancer (p.24).


As such, Hackenberg et al. teaches methods to predict CpG function and to assess unmethylated regions that is an important criteria in establishing prediction quality (p.4 col.2) (BMC Genomics; 2010;11:327: p. 1-14). Hackenberg et al. also teaches finding of unmethylated and differentially methylated CpG islets among more than 3000 CpG sites tested (Table. 8, p.12 col. 1). Chen et al., a post-filing date art, teaches observing various methylation patterns of genes in different breast cancer subtypes (abstract, p 7 para 4) (Int. J. Mol. Sci.; 2019; 20; 4269: p.1-20). Chen et al. teaches that the abnormal methylation of some specific region on the genome may also be quite important for the trigger of tumorigeiesis (p 2 para 1). Chen et al. teaches performing classifying breast cancer subtypes via optimal features (i.e. optimum methylation sites or genes) (p 11 Figure 6, p 12 para 5). 
Claims are evaluated as to whether one skilled in the art would recognize that the applicant was in possession of the claimed invention as a whole at the time of filing. 
Claims recite measuring CpG methylation levels of a cytosine residue in one or more CpG sites present within a nucleotide sequence in an untranslated region of HSD17B4 gene. The specification only indicates the positions of five CpG sites (i.e. CpG sites # 1-5) to practice. The specification does not describe potential methylation levels (e,g. unmethylated, differentially methylated and methylated) that correspond to additional 
The specification provides complete structure of five CpG sites on the nucleotide sequences (Figure 1) that have methylation levels alone (CpG site #1) or in average (CpG sites #1-5) that predictive of response to treatment for one therapeutic regime in HER2+ cancer patients. The specification does not identify structural features that are correlated the functional characteristic of other CpG sites that correlate to the effect of medicinal therapy that one skilled in the art could identify additional members of the genus based on the disclosure of the specification. The specification does not disclose measuring methylation status from other CpG sites from the sample that corresponds to selecting the subject /treatment. There is no sufficient disclosure of a common structure feature that would guide to practice the claimed invention. 
The specification exemplifies that empirical data is necessary to determine if a CpG site is associated with response to a breast cancer treatment.  A proposal to determine additional CpG sites within the gene that are associated with response to breast cancer treatment is not a practical way to describe the full extent of the claimed 
There is no description of methylation status of the other CpG sites on the nucleic acid sequence in relation to the response of therapy or there is no description of how the structure of CpG sites #1-5 relates to the structure of any other CpG sites on HSD17B4 gene whose methylation status is within the scope of the claim in determining the effect of the treatment or selecting the treatment.  The general knowledge in the art concerning methylation level of other CpG sites on HSD17B4 gene does not provide any indication of how the structure of five CpG sites is representative of unknown methylation status of other CpG sites. 
The level of skill and knowledge in the art is such that one of ordinary skill would not be able to identify without further detecting the correlation between methylation levels of other CpG sites on the nucleic sequence and the clinical diagnostic results in order to identify the effect of the treatment for HER2-positive breast cancer.
The specification demonstrates that this is a highly unpredictable technology area, where empirical evidence is required to establish a relationship between methylation level of CpG sites on the nucleic acid sequence of the gene in the breast cancer sample and clinical diagnostic results that reflect the effect of the specific treatment. In addition to the required empirical evidence above, the evidence is also essential to establish a relationship between predicting clinical diagnostic results, and methods indicating as to how to select a human subject in treating the cancer or select a treatment based on the data obtained from particular types of the samples. Methylation levels of all CpG sites on 
 	The specification demonstrates that methylation cutoff of methylation level of HSD17B4 gene was configured to be 50 % for five CpG sites, whereas methylation level CpG site#1 associated with pCR was 68.2% and an average methylation level of CpG sites# 1-5 associated with pCR was 53.8% (Table 3, p.17 and p.29). The specification only discloses the correlation of methylation level at CpG site# 1 that correspond to pCR (positive or negative) and good response case (positive or negative). For example, the test sensitivity was 77.2 % and the specificity was 84. 4 % in the clinical diagnosis results of the methylation level when PCR was determined to be positive (Table 4). The test sensitivity was 40. 8 % and the specificity was 77. 8 % in the clinical diagnosis results of the methylation level when the good response case was determined to be positive (Table 5). In addition, such assessment is not disclosed for clinical diagnostic results related to average methylation level for CpG sites #1-5. The specification discloses assessment of clinical diagnostic results with CpG methylation level at CpG site# 1(positive) and ER (negative) for pCR and good response case (Tables 8-9), in order to predict effect of treatment and select the treatment. However, the specification dose not disclose such assessment based on the expression of methylation markers at other CpG sites or average methylation expression from CpG sites#1-5 in the gene. There is no reliable means to predict the effect of treatment by using this data.  
Based on all of these considerations, and the widely variant genus of methods claimed and the limited disclosure in the specification those of ordinary skill would not 
Claim Rejections - 35 USC § 112 (a) Scope of Enablement

12.	Claims 1-4, 7-12, and 17-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “predicting an increased likelihood of responding to a combined treatment of paclitaxel and trastuzumab, the method comprising measuring a methylation level of the cytosine residue in position CpG site # 1 or average CpG sites # 1-5 within SEQ ID NO:  1 in a HER2+ breast cancer tissue sample taken from a human subject and predicting the effect of the treatment on the cancer based on the measured methylation level”, does not reasonably provide enablement for “ A method comprising measuring a methylation level of the cytosine residue in one or more CpG sites present within a nucleotide sequence in an  untranslated region of HSD17B4 gene in a breast cancer cell-containing sample taken from a human subject suffering from the HER2-positive breast cancer to predict an effect of a treatment with a HER2 inhibitor or a microtubule inhibitor on a HER2-positive breast cancer”. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use of the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support determination that a disclosure does not satisfy the enablement requirements and whether any necessary experimentation is undue.  These factors have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,

The nature of the invention and the breadth of the claims:
Claims 1, 17 and 18 are independent claims. The claims set forth methods of predicting an effect of a treatment with a HER2 inhibitor or a microtubule inhibitor on a HER2-positive breast cancer via measuring a methylation level of a cytosine residue in one or more CpG sites present within a nucleotide sequence in an untranslated region of HSD17B4 gene in a breast cancer cell-containing sample taken from a human subject. Particularly, claim 17 sets forth a method of treating a HER2-positive breast cancer in a human subject with a HER2 inhibitor or a microtubule inhibitor, and claim 18 sets forth a method of selecting the treatment on the HER2- positive breast cancer based on the measured methylation level. 
The claims are extremely broad in scope, encompassing methods for predicting any effect of treatment with any possible HER2 inhibitor or any possible microtubule inhibitor on a HER2-positive breast cancer. The claims broadly encompass measuring a methylation level of a cytosine residue in one or more of any possible CpG sites present within a nucleotide sequence of in an untranslated region of HSD17B4 gene in the human breast cancer cell sample. Furthermore, the untranslated region (UTR) of the gene encompasses both 5' UTR and 3' UTR of the gene. Claim 17 also encompasses selecting 
The nature of invention requires knowledge of a robust and reliable relationship between the expression level of CpG methylation markers of HSD17B4 gene in human HER2-positive breast cancer cells sample, and clinical assessment to evaluate a treatment and to provide treatment options.
The amount of direction or guidance, and Presence and absence of working examples:
The specification teaches methods of performing clinical trials in breast cancer patients and administering weekly paclitaxel and trastuzumab to the patients enrolled in this neoadjuvant clinical trial (p. 23-24 examples para 56). The specification further teaches correlation between methylation levels at CpG sites in relation to pathological complete response (pCR) group and non-pCR group of patients who received weekly paclitaxel and trastuzumab (p 29 Table 3, Figure 2). The specification also teaches that methylation level at CpG site # 1 and average methylation level for CpG site #1-5 in relation to pCR were 67.2% (p=0.001) and 53.8% (p=0.008), respectively (p 29 Table 3, Figure 2). The specification discloses that trastuzuma is an HER2 inhibitor (p 8 para 14) and paclitaxel is a microtuble inhibitor (p 8 para 15). The specification provides data related to one or five CpG sites on the sequence in the tissue samples taken from primary tumor in breast cancer patients. The specification provides the data related to paclitaxel and trastuzumab combined therapy for HER2-positive breast cancer (p.24).

Thus, it is highly unpredictable as to how to predict clinical assessment to evaluate the effect of the treatment via the levels of methylation markers. 
The state of the prior art and the predictability or unpredictability of the art:
While the state of art and the level of skill in the art with regard to methylation status at particular CpG sites on the gene based diagnostic assessment is quite high, there is a higher level of unpredictability with regard to the determination of an association between expression of CpG methylation level and clinical assessment of the treatment on the breast cancer, as encompassed by the claims. Furthermore, the relationship between methylation level of one or more any possible CpG sites in untranslated region of HSD17B4 gene, and prediction of the responses to trastuzumab therapy or any other  HER2 inhibitor or microtubule inhibitor on HER2- positive breast cancer is not known in the art prior to filing the application. 
The association of methylation level on the CpG sites on the gene in breast cancer sample to the responses to a specific drug must be determined empirically. Neither 
Pernas and Tolaney, a post-filing date art, teach observing many potential resistance mechanisms to anti-HER2 therapy (p 2 col 2) (Ther Adv Med Oncol; 2019; Vol. 11: 1–16). For example, reactivation of the HER2 pathway or its downstream signaling, through pathway redundancy or stimulation of alternative survival pathways or mechanism of incomplete blockade of the HER2 receptor (p 2 col 2). The reference also teaches observing the association between several biological features and response heterogeneity to anti-HER2 therapy. For example, alteration in HER2-recepor or tumor intrinsic subtype (see p 2 col 2). The reference teaches that “although the use of anti-HER2-targeted therapy has dramatically changed the outlook for patients with advanced HER2-positive breast cancer, almost all patients ultimately experience disease progression” and suggests investigating specific strategies for HER2-positive breast cancer  (p 11 col 1-2) (see below).

    PNG
    media_image1.png
    326
    574
    media_image1.png
    Greyscale

Furthermore, Nahta and Esteva discuss development of resistant to medicinal therapy during administration of combined therapy in cancer patients (e.g. trastuzumab) (p.2) (Breast Cancer Research; 2006; 8; 215: 1-8). The reference points out the importance of understanding molecular mechanism of trastuzumab activity and associated HER2 expression, and developing targeted therapy (p.4). As such, it is highly unpredictable to correlate clinical assessment data resulted from one HER2 inhibitor (e.g. trastuzumab in combination with paclitaxel, see specification p.24) to other HER2 inhibitors. In addition, there is no evidence as to whether detected methylation marker expression at CpG sites or observed clinical assessment correspond to which drug in particular, when the treatment includes more than one drug.
Chen et al., a post-filing date art, teaches observing various methylation patterns of genes in different breast cancer subtypes (abstract, p 7 para 4) (Int. J. Mol. Sci.; 2019; 20; 4269: p.1-20). Chen et al. teaches that the abnormal methylation of some specific region on the genome may also be quite important for the trigger of tumorigeiesis (p 2 para 1). Chen et al. teaches performing classifying breast cancer subtypes via optimal features (i.e. optimum methylation sites or genes) (p 11 Figure 6, p 12 para 5). This indicates the importance of methylation sites and methylation region. Furthermore, Hackenberg et al. teaches that the absence of methylation is the most important criterion 
It is highly unpredictable to correlate clinical trial data obtained from methylation level of CpG site# 1 or the average of CpG sites on the gene in the breast cancer samples from the patients who received a combined treatment with one HER2-inhibitor and one microtubule inhibitor to the methylation level of all CpG sites in an untranslated region of the gene in treating the breast cancer. It is also unpredictable to predict the outcome of the treatment of other HER2-inhibitors or microtubule inhibitors in HER2 positive breast cancer patients via the data provided. 
The level of skill in the art:
The level of skill in the art is deemed to be high.
The quantity of experimentation necessary:
To practice the invention as broadly as it is claimed, the skilled artisan would first be required to perform extensive studies to provide the extensive amount of data that support to understand the relationship between clinical outcome of HER2-inhibitors or microtubule inhibitors in HER2 positive breast cancer patients and associated methylation level of untranslated region of HSD17B4 gene in the breast cancer sample. The skilled artisan would further be required to conduct an enormous number of clinical trials with patients to determine which, if any, of the HER2-inhibitors or microtubule inhibitors, let alone the broad genus of compounds encompassed by the claims, would be able to predict the effect of the treatment via the methylation level of the gene that reflects 
Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claims as broadly written.
Response to Arguments
13.	The response traverses the rejection of claims 1-3, 5-12 and 17-18, and claims 1-12 and 17-18 under 112(a), first paragraph, written description and enablement, respectively. 
The response asserts that “ If a specific CpG site is methylated, almost of CpG sites found around the specific CpG site are methylated. In addition, if a specific CpG site is not methylated, almost of CpG sites found around the specific CpG site are not methylated. Therefore, if methylation rate of any one of CpG sites found around the specific CpG site is determined, methylation rate of the specific CpG site can be deduced”. The response also asserts that the skilled artisan would expect that methylation rate of any one of CpG sites found around the specific CpG sites (#1 to #5) 
(cgl 1532800) and the specific CpG site #1.
The argument regarding the methylation status of particular CpG sites, and using them to predict methylation status around the region and clinical response has been thoroughly reviewed but was not found persuasive.  The claims require performing the assessment based on methylation level of any possible CpG sites within a nucleotide sequence in an untranslated region of HSD17B4. Furthermore, Hackenberg et al. teaches that the absence of methylation is the most important criterion to assess the putative functionality of a CpG island, and verified unmethylated regions is also important in establishing prediction quality (p 3 col 1 ) (BMC Genomics; 2010; 11:327: p. 1-14). Hackenberg et al. also teaches that the methylation state of a given region can change among different tissues (p 3 col 1). Chen et al. teaches performing classifying breast cancer subtypes via optimal features (i.e. optimum methylation sites or genes) (p 11 Figure 6, p 12 para 5). The observations show the importance having information of methylation sites and methylation region to be able to predict the methylation levels of the gene. Furthermore, the specification does not disclose any data related to other CpG sites and the significantly difference between the responders and non-responders, although the specification provides the data for CpG sites # 1-5 as discussed in the argument. 
Furthermore, the response asserts regarding unpredictability that correlate clinical assessment data resulted from one medicinal therapy (e.g., combined paclitaxel and 
This argument has been thoroughly reviewed but was not found persuasive because HER2-inhibitors encompass a broad range of agents such as a broad range of antibodies, low molecular organic compounds and drug-conjugated antibodies. The specification does not provide means to predict the clinical outcome of treating breast cancer with other HER2 inhibitors using the data obtained via one HER2 inhibitor (i.e. trastuzumab in combination with paclitaxel). In addition, Nahta and Esteva points out the importance of understanding molecular mechanism of trastuzumab activity and associated HER2 expression, and developing targeted therapy (p.4). Thus, it is importance to understand molecular mechanism of other HER2 inhibitors activities and associated HER2 expression. Furthermore, the rejection has been modified accordingly with the amended claims and addressed the issues cited in the response. 
The 112 (a) rejection, first paragraph, written description and enablement, maintained from the previous office action and has been applied to claims 1-4, 7-18 and newly added claims 19-22.  
Conclusion
14. No claims are allowed.
15.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.T.J./Examiner, Art Unit 1634                                                                                                                                                                                                        


/JEHANNE S SITTON/Primary Examiner, Art Unit 1634